INTERVIEW SUMMARY OF RECORD

Examiners and Applicant’s representative discussed proposed amendments and potential issues with 35 USC § 112(a) or §101 which are likely due to the interpretation of the “determining” steps in light of the originally filed written description.  It was noted during the interview; the written description contains numerous variations and algorithms that “create complex problems from a design standpoint” as noted by Applicant’s representative. The determining steps where information is not well known in the art, must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). Otherwise, implementations of materials/models/algorithms of conventional steps are a matter of routine optimization. The claimed scope covers unlimited functional limitations, giving rise to “Blackbox” solution.1
Upon review and discussion of the proposed amendments, the interpretation of the claims led to several questions that were brought up by the Office.  Specifically, the Examiners asked:  
How is the movement path “determined” is this input data, a simulation, parametric calculation, received from orthodontist, etc.?
-What is the claimed force system?  
-How specifically is a determination made? 
-Is it by a computer algorithm (if yes – where disclosed), hardware, software/hardware in combination, etc.?  
-Which direct fabrication process(es) is/are capable of fabricating the device?   
-What, specifically does Applicant believe is novel/inventive concept that distinguishes over the prior art systems like Invisalign?

The following is detailed notes from Examiners.
Applicant’s representative first described the purpose/improvement over prior art noting indirect vs direct measurements of dental screening.
During the interview Applicant’s representative stated the novel subject matter being pursued is performing a combination of a thickness determination and a polymerization determination using both to control stiffness in a region or regions of the orthodontic appliance formed by a direct fabrication technique (i.e. additive or subtractive forming, 3d printing, stereolithography, etc.). 
Applicant’s representative provided clarification to the recited steps of “determining a movement path” and “determining a force system” (i.e. force vector, force coupler).  In summary, it was stated that the determining steps as recited are known steps routinely performed in the art of orthodontics when creating appliances.  Applicant’s representative noted that steps that are being claimed were not invented by the Applicants and are routine steps that are known to those in the field.  The steps are already known and practiced when making orthodontic appliances. 
 Further as described by the representative, in orthodontics one looks at teeth and then make determinations based upon the anatomy and geometries of the teeth, from which determinations are made.  Subsequently, a corresponding appliance is created using art known modeling, materials, and apparatus to apply specifically designed forces to the teeth that are substantially similar to those made using dental impressions.  
The representative described the determining as using art known simulations, finite element modeling, computer modeling approaches to determine the movement, force system and desired geometry.  Applicant noted that this is a complex problem from a design standpoint and the solution was the use of CAD/CAM to 3D print orthodontics having the desired parameters noted above.  The office was directed attention to paragraphs 341-345 of the Applicant’s specification [as found in the PGpub] describing the state of the art for how one determines movements and force designs.  

“[0341] In step 3820, a force system to produce movement of the one or more teeth along the movement path is determined. A force system can include one or more forces and/or one or more torques. Different force systems can result in different types of tooth movement, such as tipping, translation, rotation, extrusion, intrusion, root movement, etc. Biomechanical principles, modeling techniques, force calculation/measurement techniques, and the like, including knowledge and approaches commonly used in orthodontia, may be used to determine the appropriate force system to be applied to the tooth to accomplish the tooth movement. In determining the force system to be applied, sources may be considered including literature, force systems determined by experimentation or virtual modeling, computer-based modeling, clinical experience, minimization of unwanted forces, etc.”

As per the above summarized discussion and cited paragraph from Applicant’s specification, the steps of determining movement paths and determination of forces required for desired movement (i.e. first 2 limitations) are what is known by one of ordinary skill in the art at the time of the invention.  These steps as understood from the discussion are effectively pre-solution activities and Examiner’s accept that this is conventional data that those in the art require to design an orthodontic appliance. Thus, as Examiner’s understand it – the proposed novelty is in varying the thickness and photoconversion based on the information retrieved. Thus, “determining” may be a misnomer and instead “retrieving” or “communicating” the data are likely more consistent with the meaning of the intended claim scope.

Along with the determination of forces and movement, stiffness of an appliance was controlled through methods such as varying polymerization and/or thickness at specific locations of the appliance.  Applicant’s Representative averred that materials for polymerization (i.e. crosslinking) and their properties were known and able to be selected by one of ordinary for its use. We agree.  Similarly, one of ordinary skill was also described as capable of individually adjusting thickness to tune stiffness at desired locations.  Referring back to the Representative’s previous statement that Applicant believes the novel feature is that the prior art “has not contemplated performing polymerization and thickness adjustments during direct fabrication of an orthodontic appliance.”
With regards to a specific direct fabrication method used for forming the device, while contemplating the described novel concept, the list of known devices and/or methods from the specification was discussed.  The feature of stiffness is controlled by a combination of polymerization and thickness adjustments.  The combination of the two adjustments are however not understood to be described with any specificity or employing a particular direct fabrication technique.  Examiner directly asked which or would all of the Applicant’s listed direct fabrication techniques be capable of performing the claimed novel step of the invention? Applicant’s representative stated that “not all direct fabrication techniques were known to be capable” but one of ordinary skill “would know which ones to use” or be able to figure it out “without undue burden or experimentation” AND Applicant’s representative would look into which techniques of the listed techniques and apparatus would not work with the instant claimed invention.   Applicant’s representative noted that Applicant “did not invent 3D printing” but are using it for the purpose of controlling stiffness by polymerization and thickness when fabricating an orthodontic shell.

Discussion of the Prior Art
Hillard, Dinh et al. and Shivapuja et al. were discussed.   It was noted by Applicant’s that Hillard may not teaches fabricating the actually final orthodontic shell by a direct fabrication technique, but actually the form for forming the actual shell by a suck down process.  Hillard however was noted to be not specifically applied for the direct fabrication technique to for the shell. Dinh and Shivapuja are applied for the capability of forming the shell by direct fabrication.  Due to time constraints the discussion was stopped here and it was noted the concern to Hillard would be looked into.
Upon further review of the Final rejection, Hillard is primarily cited for describing the conventional determination steps used in orthodontics to develop a CAD file (i.e. determined movement, forces, and subsequent geometries).  Such CAD  file is used for direct fabrication of Molds.  Dinh and Shivapuja teach direct fabrication of an orthodontic shell.  See page 10 of the final office action.  Both Dinh and Shivapuja are applied to replace the final forming step of Hillard.  As discussed in the OA, in view of Dinh and/or Shivapuja one of ordinary skill could use the CAD file of Hillard to direct fabricate using stereolithographic 3d printing to print the shell directly.

Summary and Next Steps
	Examiners did not have the opportunity to do complete search of the claim amendments prior to the interview. However, it is the Examiner’s understanding that Applicant is now seeking to protect the “computer implemented” method which is drawn to the 3D printing and CAD/CAM programs. Consistent with this desired claim scope – Applicant is advised to please file any documents related to Cadent’s digital system for dental impressions and CAD/CAM scanners that were acquired by Applicant on or about 2011. This includes and is not limited to Cadent’s iTero digital system and Cadent’s OrthoCad.2 Any user manuals, technical literature, presentations, educational material, and any other matter that is materially related to the instant application is hereby requested.3
	Examiners appreciate the Representative’s time and clear understanding of the instant application including the prosecution history. The discussion was helpful in that it allows the examiner to focus searching the inventive concept. Examiners noted that the word “determining” implies a calculation or decision and thus, we search for at least one specific example that evidences possession of the invention4 and where the claimed invention broadly encompasses a generic method, there are a sufficient number of species to support the claimed breadth.5 Examiners believe that the mutual understanding of the respective positions will advance prosecution.

/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., “how [the claimed function] is achieved,” Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
        2 Garg, A.K. (2008). Cadent iTero's digital system for dental impressions: the end of trays and putty? Dental implantology update, 19 1, 1-4 .
        3 See Rule 56 regarding Applicant’s Duty to Disclose.
        4 Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (2000).
        5 LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346 (2005).